Case 2:19-cv-00505-MCA-ESK Document 108 Filed 11/25/20 Page 1 of 5 PageID: 726



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


  U.S. SECURITIES AND EXCHANGE
  COMMISSION,

                                  Plaintiff,                 Civil Action No. 19-cv-00505-MCA-LDW

          v.

  OLEKSANDR IEREMENKO, e t al.

                              Defendants,


                 FINAL JUDGMENT AS TO DEFENDANT SUNGJIN CHO

         The Securities and Exchange Commission having filed a Complaint and Defendant Sungjin

 Cho having entered a general appearance; consented to the Court’s jurisdiction over Defendant and

 the subject matter of this action; consented to entry of this Final Judgment without admitting or

 denying the allegations of the Complaint (except as to jurisdiction and except as otherwise provided

 herein in paragraph VI); waived findings of fact and conclusions of law; and waived any right to

 appeal from this Final Judgment:


                                                   I.

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

 permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

 Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate

 commerce, or of the mails, or of any facility of any national securities exchange, in connection with

 the purchase or sale of any security:

         (a)     to employ any device, scheme, or artifice to defraud;



                                                    1
Case 2:19-cv-00505-MCA-ESK Document 108 Filed 11/25/20 Page 2 of 5 PageID: 727



         (b)      to make any untrue statement of a material fact or to omit to state a material fact

                  necessary in order to make the statements made, in the light of the circumstances

                  under which they were made, not misleading; or

         (c)      to engage in any act, practice, or course of business which operates or would operate

         as a fraud or deceit upon any person.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

 officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

 participation with Defendant or with anyone described in (a).


                                                    II.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

 is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any means

 or instruments of transportation or communication in interstate commerce or by use of the mails,

 directly or indirectly:

         (a)      to employ any device, scheme, or artifice to defraud;

         (b)      to obtain money or property by means of any untrue statement of a material fact

                  or any omission of a material fact necessary in order to make the statements made,

         in light of the circumstances under which they were made, not misleading;       or

         (c)      to engage in any transaction, practice, or course of business which operates or

                  would operate as a fraud or deceit upon the purchaser.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

                                                     2
Case 2:19-cv-00505-MCA-ESK Document 108 Filed 11/25/20 Page 3 of 5 PageID: 728



 receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

 officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

 participation with Defendant or with anyone described in (a).


                                                   III.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that pursuant to Section

 21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)], Defendant is

                (a)     permanently restrained and enjoined, whether directly or indirectly, from

                        placing or directing the placement, and from executing or directing the

                        execution, of any orders to buy or sell a U.S.-listed security or any derivative

                        of any U.S.-listed security, other than in a U.S.-based brokerage account held

                        in (i) Defendant’s own name, (ii) the name of any U.S.-based broker-dealer

                        with whom Defendant is employed, or (iii) the name of a U.S.-based entity

                        that is owned and controlled by Defendant.

                (b)     permanently restrained and enjoined from allowing any other person or

                        entity, wherever located or based, to place or execute any orders to buy or

                        sell a U.S.-listed security or any derivative of any U.S.-listed security in any

                        U.S.-based brokerage account held in Defendant’s name or over which

                        Defendant has control, whether direct or indirect.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

 officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

 participation with Defendant or with anyone described in (a).



                                                    3
Case 2:19-cv-00505-MCA-ESK Document 108 Filed 11/25/20 Page 4 of 5 PageID: 729



                                                    IV.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a

 civil penalty in the amount of $175,000 to the Securities and Exchange Commission pursuant to

 Exchange Act Section 21A [15 U.S.C. § 78u-1] within ten days after entry of this Final Judgment.

         Defendant, or his counsel, may transmit payment electronically to the Commission, which

 will provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be made

 directly from a bank account via Pay.gov through the SEC website at

 http://www.sec.gov/about/offices/ofm.htm. Defendant, or his counsel, may also pay by certified

 check, bank cashier’s check, or United States postal money order payable to the Securities and

 Exchange Commission, which shall be delivered or mailed to

         Enterprise Services Center
         Accounts Receivable Branch
         6500 South MacArthur Boulevard
         Oklahoma City, OK 73169

 and shall be accompanied by a letter identifying the case title, civil action number, and name of this

 Court; Sungjin Cho as a defendant in this action; and specifying that payment is made pursuant to

 this Final Judgment.

         Defendant, or his counsel, shall simultaneously transmit photocopies of evidence of

 payment and case identifying information to the Commission’s counsel in this action. By making

 this payment, Defendant relinquishes all legal and equitable right, title, and interest in such funds

 and no part of the funds shall be returned to Defendant. The Commission shall send the funds paid

 pursuant to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment

 interest on any delinquent amounts pursuant to 28 USC § 1961.




                                                     4
Case 2:19-cv-00505-MCA-ESK Document 108 Filed 11/25/20 Page 5 of 5 PageID: 730



                                                    V.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

 incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

 shall comply with all of the undertakings and agreements set forth therein.


                                                   VI.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

 exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

 allegations in the complaint are true and admitted by Defendant, and further, any debt for

 disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

 Final Judgment or any other judgment, order, consent order, decree or settlement agreement entered

 in connection with this proceeding, is a debt for the violation by Defendant of the federal securities

 laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

 Bankruptcy Code, 11 U.S.C. §523(a)(19).


                                                  VII.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

 jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.


                                                  VIII.

        There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

 Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

         November 25, 2020
 Dated: ______________, _____



                                                ____________________________________
                                                Hon. Madeline Cox Arleo
                                                UNITED STATES DISTRICT JUDGE
                                                    5
